DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 8-11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fabrice (FR 2876811) in view of Ogasawara (US 4907833).

Regarding claim 1, Fabrice discloses A flush mounted handle assembly for a vehicle door, the handle assembly comprising: 
a case (9; Fabrice) configured to be fixed to a power slide door of the vehicle, the case defining a rear wall and opposing side portions; 
a handle base (7; Fabrice) having a first end and a second opposing end, the first and seconds ends being configured for a selective pivotal movement in opposite directions about a fixed pivot axis to engage the bell crank; 

a respective pair of paddle biasing members (12b, springs, and elastic element form a plurality of interacting biasing elements energizing the mechanical system; Fabrice), configured to bias the paddles against the handle base and minimize movement of the handle base in the manual operational mode upon an impact or during an unintended rotational movement of the handle base.
Fabrice does not disclose: a bell crank
Ogasawara teaches a handle assembly with a handle base (13), and a bell crank (15) coupled to the case (11) and configured to rotate upon engagement with the handle base (via 3a) for the purpose of actuating a switch assembly (20) and to coordinate operational mode of the power slide door, (fig l) configured to coordinate selective power and manual operational modes of the handle assembly. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the handle assembly of Fabrice with the additional bell crank, coupled to the case and configured to rotate upon engagement with the handle base in order to actuate a switch assembly and to coordinate operational modes of the power slide door, further comprising a biasing member located between the case and the bell crank, wherein the biasing member urges the bell crank in a self-centering, rest position, as taught by Ogasawara, in order to provide less members in the assembly since a reduction of parts is considered a routine skill in the art.

Regarding claim 2, the combination makes obvious the flush mounted handle assembly according to claim 1, wherein each weighted paddle defines a resting stop surface(either side of 2, Fig.3; Fabrice), and each side portion of the case defines a paddle stop member configured to retain the resting stop surface of the respective paddle in a pre-tensioned resting state.

Regarding claim 3, the combination makes obvious The flush mounted handle assembly according to claim 2, wherein each weighted paddle further defines a handle base contact surface(A1, A2 through surface of shaft; Fabrice), and the handle base defines a pair of extending end portions configured to contact the handle base contact surface of a respective weighted paddle during the manual operational mode of the handle assembly.

Regarding claim 4, the combination makes obvious The flush mounted handle assembly according to claim 3, therein wherein the pair of extending end portions of the handle base are separated a predetermined distance(any; Fabrice) from the respective handle base contact surfaces of the weighted paddles(3,4; Fabrice) when the weighted paddles are in the pre-tensioned resting state.

Regarding claim 5, the combination makes obviousThe flush mounted handle assembly according to claim 1, further comprising a bell crank biasing member (15;Ogasawara) configured to independently urge the bell crank in a self- centering (Fig. 1 Ogasawara), rest position after engagement with the handle base.

Regarding claim 8, the combination makes obviousThe flush mounted handle assembly according to claim 1, wherein the weighted paddles (3,4; Fabrice)are coupled to the case with paddle axle pins(Fig.3; Fabrice) and, in an assembled state, the weighted paddles are located adjacent to respective opposing side portions of the case.

Regarding claim 9, the combination makes obviousThe flush mounted handle assembly according to claim 8, wherein the fixed pivot axis for the handle base is located between (Fig.3; Fabrice) the paddle axle pins.

Regarding claim 10, the combination makes obvious The flush mounted handle assembly according to claim 1, wherein the rear wall of the case defines a pair of stop members (Fig.7 between 9 and 3; Fabrice) configured to contact a rear face of the handle base when the handle base is in a fully depressed, actuated state of the manual operational mode.

Regarding claim 11, the combination makes obvious The flush mounted handle assembly according to claim 1, wherein the handle base (7; Fabrice)  defines first and second drive arms (3,4; Fabrice), each drive arm extending from the handle base and configured to rotatably engage the bell crank a bell crank (15; Ogasawara) when the respective first and second ends of the handle base are depressed.

Regarding claims 16-20, the above method steps are rendered obvious in view of the apparatus combination of Fabrice a bell crank (15; Ogasawara) and which is fully capable of accomplishing the steps.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application No. 15683289. Although the claims at issue are not identical, they are not patentably distinct from each other because current claims require a case, a bell crank, a handle base, a pair of weighted paddles (drive arms), a biasing members.

Allowable Subject Matter
Claim 12-15 would be allowed over the prior art with a terminal disclaimer for double patenting allowed.

Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art of record does not disclose the manual and automated functionality of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675